—Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered July 31, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
The evidence was legally sufficient to support the possession charge. The totality of the evidence, including the undercover officer’s conversations between herself and defendant, along with her testimony about the interplay between defendant and the codefendant, provided ample evidence from which the jury could reasonably infer defendant’s possession of the drugs in question under the theory of accessorial liability and reject the claim that these drugs should be attributed solely to the codefendant (see, People v Luquis, 254 AD2d 113; People v Gonzalez, 247 AD2d 332, lv denied 91 NY2d 973).
The court’s limitation on defendant’s summation did not unduly restrict his ability to present his defense. Concur — Lerner, P. J., Wallach, Tom and Andrias, JJ.